DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figures 1-2 and 4-7 do not contain explanatory labels for the reference numbers used to identify the individual components.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5, 7, 14, 16 and 20 are objected to because of the following informalities:
Claims 5, 7, 14 and 16 recite “TCP”, “UDP” which are abbreviations that need to be spelled out at the first occurrence of the abbreviations.
Claim 20, line 1, recites “the uniform resource locator address”. It appears that this should read “the different uniform resource locator address”. Examiner will interpret the claims as such.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data communication module”, “an electronic control unit” in claims 1-3 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 2019/0132424).
As per claim 1, Jeong teaches a vehicle (10, Fig. 1) comprising:
a data communication module (100, Fig. 1); and
an electronic control unit (11, Fig. 1) programmed to:
transfer the message in the data format to the data communication module (para 0046: The control units 11 may transmit the data to a CAN (Controller Area Network) node 13 using a CAN communication or a LIN (Local Interconnect Network) communication. In this case, the CAN node 13 may transmit the data provided thereto to the protocol conversion apparatus 100),
wherein the data communication module is configured to:
identify, upon receiving the message, a communication protocol specific to the data format of the message (para 0048: In this case, the protocol conversion apparatus 100 may convert the communication protocol of the data from the CAN node 13 by applying different protocol conversion methods to the data from the CAN node 13 depending on the type of the data received from the CAN node 13); and
transmit the message, in the communication protocol specific to the data format of the message, to a server that is external to the vehicle (para 0048: Meanwhile, the protocol conversion apparatus 100 may transmit the data received from the CAN node 13 to the server 20 connected to the internet network after converting a communication protocol of the data received from the CAN node 13 to an Ethernet-based communication protocol). 
Jeong does not explicitly teach generating a message in a data format. However, Jeong teaches that the electronic control units transmit CAN data and convert the message format of the CAN data to an Ethernet message format (para 0029: According to another aspect of the present disclosure, a vehicle system includes a CAN node connected to a plurality of control units installed in a vehicle to transmit CAN data and, a protocol conversion apparatus that calls a conversion table that defines a protocol conversion method depending on the type of data when receiving the CAN data from a CAN node in the vehicle, determines the protocol conversion method corresponding to the type of the CAN data, converts a communication protocol of the CAN data to an Ethernet-based communication protocol based on the protocol conversion method that is determined corresponding to the type of the CAN data, and converts a message format of the CAN data to an Ethernet message format to transmit the CAN data to an external server), Jeong obviously teach generating a message in a data format to facilitate applying different protocol conversion methods depending on a type of the data format and to improve protocol conversion for controlling different types of vehicle situations (para 0008).

As per claim 2, Jeong teaches generate a different message in a different data format; and transfer the different message in the different data format to the data communication module (para 0046: The control units 11 may transmit the data to a CAN (Controller Area Network) node 13 using a CAN communication or a LIN (Local Interconnect Network) communication. In this case, the CAN node 13 may transmit the data provided thereto to the protocol conversion apparatus 100. In addition, the control units 11 may transmit the data to an Ethernet node 15 using an Ethernet communication).

As per claim 3, Jeong teaches identify, upon receiving the different message, a different communication protocol that is specific to the different data format of the different message; and transmit the different message, using the different communication protocol, to the server (para 0047: The protocol conversion apparatus 100 may be connected to the internet network by an Ethernet communication method to transmit the data received from the CAN node 13 and/or the Ethernet node 15 to the server 20 connected to the internet network. Accordingly, the protocol conversion apparatus 100 may transmit the data received from the Ethernet node 15 to the server 20 without a separate protocol conversion procedure).

As per claim 4-5, Jeong teaches wherein the data format of the message generated by the electronic control unit is a control command, wherein the communication protocol specific to the control command is TCP (para 0048: Meanwhile, the protocol conversion apparatus 100 may transmit the data received from the CAN node 13 to the server 20 connected to the internet network after converting a communication protocol of the data received from the CAN node 13 to an Ethernet-based communication protocol, such as a media access control (MAC), an internet protocol (IP), a transmission control protocol (TCP), a user datagram protocol (UDP)/TCP, or the like).

As per claim 6-7, Jeong teaches wherein the different data format of the different message generated by the additional electronic control unit is at least one of a video, a text message, or an audio message, wherein the different communication protocol that is specific to the different data format is UDP (para 0023: The conversion table includes a static conversion table that defines an MAC layer conversion method as the protocol conversion method for multimedia data, defines a TCP layer conversion method or a UDP/TCP layer conversion method as the protocol conversion method for real-time control data, and defines an IP layer conversion method as the protocol conversion method for diagnostic communication data).

As per claim 11-16, the claims disclose similar features as of claims 1-7, and are rejected based on the same basis as claims 1-7.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 2019/0132424) in view of Clark et al (DE 102020100593).
As pe claim 8, Jeong does not explicitly teach that the data communication module is configured to receive a wake-up signal from the server. However, Clark teaches receiving a wake-up signal from the server (Description, third paragraph of page 7: If one or more fleet vehicles (e.g. the second vehicle 102b) are switched off, the server 186 First send a wake-up signal before sending the connection message. Alternatively, the wake-up signal can be combined with the connection message in order to send it to the fleet vehicles at the same time).
It would have been obvious before the effective filing date of the claimed invention to modify Jeong to include receiving a wake-up signal from the server as taught by Clark in order to activate the communication device from the sleep mode only when there is a message to be transmitted, so as to minimize the use of power. 

Claims 9-10, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 2019/0132424) in view of Majed et al (US 2020/0081699).
As per claim 9-10, Jeong does not explicitly teach transmitting different messages to the server including different uniform resource locator addresses specific to the different electronic control units. Majed teaches using different uniform resource locator addresses specific to the different electronic control units (para 0030: To do so, the validator node may use uniform resource location (URL) addresses, which may be stored, for example, in the validator node 302 in association with corresponding identifiers of the ECUs of the subsystem).
It would have been obvious before the effective filing date of the claimed invention to include a uniform resource locator address specific to the electronic control unit as taught by Majed in the message of Jeong in order to avoid confusion of which electronic control unit that communicates with the server.

As per claim 17-18, the claims disclose similar features as of claims 9-10, and are rejected based on the same basis as claims 9-10. 

As per claim 19-20, refer to the rejection on claims 18-19 above. Furthermore, using the different uniform resource locator addresses that are specific to the different messages would have been obvious matter of design choice according to a desired criteria of the designer requires only routine skill in the art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2456